Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 15, 2021.  These drawings are have been entered and made of record. 
Specification
The amendments to the specification were received on March 15, 2021.  These amendments have been entered and made of record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, 5, 10, 15, 16, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly (US 5,039,084) in view of Howard Carrels (aka Howard) (US 3,456,815).
With respect to claims 1, 3, 10, 15, 16, 19 & 20, Messerly discloses a device for stacking parts comprising:
a frame 74;
a parts catcher 16 (72), 112 (116) for transporting parts to an alignment plane within a frame, wherein a parts catcher is attached to a frame;
an adjustable receiving head 75, 77, 77, 79, 79, 85 (FIG. 7A), 148, 420 (FIGS. 12A, 12B) attached to a frame for aligning parts; and 
a first adjustable lift table 20, 24, 90 (FIGS. 1A, 1B) positionable at a plurality of elevations beneath a receiving head.
a second adjustable lift table 18, 22, 90 (FIGS. 1A, 1B) positionable at a plurality of elevations beneath a receiving head; and
a table shuttle 22, 24 for alternative which of a first adjustable lift table and a second adjustable lift table is located beneath a receiving head.
Messerly does not disclose a passive parts catcher, e.g. unpowered conveyor/rollers. Howard discloses a parts catcher having unpowered rolls and 

    PNG
    media_image1.png
    351
    378
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include Howards unpowered rolls on rails, wherein the rails are attached to a frame member top surface thereby reducing complexity in conveying articles to an adjustable lift table and accommodates large variations in sizes and lengths of articles to be stacked. 
With respect to claims 5 & 18, Messerly discloses a receiving head that comprises a plurality of extendable components 150, 150 facing toward an internal area of an alignment plane.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of Esenther (US 6,086,063).
	Messerly does not disclose rail-supported rollers that are powered. Esenther discloses a pair of mounting plates 66, e.g. rails, supporting a plurality of driven rollers 36 that “are driven in rotation via a sprocket or pulley 70 which in turn is driven by a chain or belt (not shown)”, wherein powered rollers 36 transport parts 18 to a frame. (See FIG. 7 reproduced below).

    PNG
    media_image2.png
    372
    565
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include rollers that are powered for transporting parts, as taught by Esenther, such that excessively wide parts can be conveyed without sagging under undue bending stress.
Claims 6, 7, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of Jubre (US 5,460,480).
With respect to claim 6, 7 & 9, Messerly appears to disclose mechanical cylinders, but fails to explicitly describe  structure in FIGS. 12A & 12B accordingly. Jubre discloses three(3) extendable components are mechanical cylinders 55, 55, 55, each mechanical cylinder having a shaped component head 56, 56, 56. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include extendable components that are mechanical cylinders, wherein each mechanical cylinder having a shaped component head, as taught by Jubre, “thus enabling blanks of different dimensions and/or configurations to be stacked.”
With respect to claim 8, MPEP 2144.04 states that “(The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of Perry (US 3,725,183).
Messerly does not disclose upper surface recess in an adjustable lift table. Perry discloses a first adjustable lift table 44 comprises at least one upper surface recess (see FIG. 1 reproduced below). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include a first adjustable lift table comprises at least one upper surface recess, as taught by Perry, so that fork-lift trucks are operable to access a lift table without pallets.



    PNG
    media_image3.png
    370
    461
    media_image3.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of Roth (US 2013/0209213).
Roth discloses “include circuitry for programming and/or controlling the motion of the stacking device 10” which “may include microcontrollers, microprocessor, sensing devices, user interface devices, and/or memory.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include a human-machine interface (HMI), as taught by Roth, such that the control of the stacker may be programmed by a user.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and Roth and further in view of Brown (US 9,045,243).
Brown discloses “input devices may include any device for entering information into the controller(s) 120, such as but not limited to, a microphone, digital camera, video recorder or camcorder, keys, keyboard, mouse, cursor-control device, touch-tone .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of Kameda (US 6,817,829).
Kameda discloses “controller (constituted by a programmable logic controller, here) 10 for performing management and control of the entire control system is included.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly to include a programmable logic controller (PLC) that controls operation of a receiving head (FIG. 17), as taught by Kameda, thereby allowing multiple stacks to be utilized for high-cycle time presses.
Claims 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Howard and further in view of John Gardner (aka Gardner) (US 3,182,820).
Messerly does not disclose straight rails or rails that extend perpendicularly with respect to a top frame member. Gardner discloses a plurality of rails 21, 22, 23, 24 each rail comprising a plurality of freely rotatable rollers 24, for transporting parts to an alignment plane within a frame, wherein a plurality of rails are attached to a top surface 

    PNG
    media_image4.png
    316
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    389
    486
    media_image5.png
    Greyscale

In other words, Gardner teaches the ability to adjust the relative angle of rails 22, 23 to member 25, including perpendicular, i.e. horizontally oriented. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Messerly .
Response to Arguments
Applicant’s amendments AND arguments with respect to claim(s) 1, 15 & 19 are respective dependent claims as well as new claims 21 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652